THE THIRTEENTH COURT OF APPEALS

                                   13-19-00516-CV


                                  EX PARTE M.A.S.


                                  On Appeal from the
                      428th District Court of Hays County, Texas
                            Trial Court Cause No. 19-1655


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

July 1, 2021